                Case 2:13-cr-00156-TSZ Document 182 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                           Plaintiff,
                                                      CR13-156 TSZ
 9         v.
                                                      MINUTE ORDER
10    JOSEPH DANIEL SCOTT,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)  Defendant’s motion to seal, docket no. 175, is GRANTED, and the report
14
     of Dan Knoepfler, MC, License Mental Health Counselor, docket no. 177-1, shall remain
     under seal.
15
           (2)   The Government’s motion for leave to file an overlength brief, docket
16 no. 179, is GRANTED, and the Government’s 17-page response, docket no. 180, to
   defendant’s motion for compassionate release, is ACCEPTED.
17
           (3)   Defendant’s motion for compassionate release, docket no. 173, is
18 STRICKEN without prejudice because the Court lacks jurisdiction as a result of
   defendant’s pending appeal. Defendant is advised, however, that the Court is inclined to
19 deny his motion for compassionate release. Defendant’s fear of contracting Coronavirus
   Disease 2019 (“COVID-19”) does not constitute an “extraordinary and compelling”
20 reason to reduce his sentence. See 18 U.S.C. § 3582(c)(1)(A)(i); see also Riley v. United
   States, 2020 WL 1819838 at *7 (W.D. Wash. Apr. 10, 2020) (Section 3582(c)(1) “does
21 not authorize the court to release an inmate prophylactically on the mere possibility that
   he may contract a virus”); USSG § 1B1.13 cmt. n.1 (defining an “extraordinary and
22 compelling” medical reason as a terminal illness, serious physical condition, functional or

23

     MINUTE ORDER - 1
             Case 2:13-cr-00156-TSZ Document 182 Filed 06/01/20 Page 2 of 2



 1 cognitive impairment, or deteriorating health relating to the aging process). Moreover,
   defendant has not shown that his plan of residing with Odessa Smith, who is 73 years old
 2 and lives in an apartment in south Seattle, would render him less likely to be infected
   with the coronavirus that causes COVID-19, and he has not established the requisite lack
 3 of danger to the safety of others, including Ms. Smith, or the community. See USSG
   § 1B1.13(2); see also 18 U.S.C. § 3582(c)(1)(A) (incorporating by reference the factors
 4 set forth in 18 U.S.C. § 3553(a)).

 5          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6
            Dated this 1st day of June, 2020.
 7
                                                     William M. McCool
 8                                                   Clerk

 9                                                   s/Karen Dews
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
